Citation Nr: 0946707	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-33 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include hypertension, to include as secondary 
to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from June 1961 to December 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board observes that in November 1997, the Veteran filed a 
claim for entitlement to service connection for a 
cardiovascular disability.  Such claim was denied by the RO 
in a July 1998 rating decision on the basis that the claim 
was not well-grounded.  The Veteran, who was provided notice 
of the rating decision in a letter dated on July 15, 1998, 
did not perfect an appeal to that decision.  However, Section 
7(b) of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), eliminated well 
groundedness from the standard of review of claims for VA 
benefits, and provided that a claim for benefits denied on 
the basis of not being well grounded, which became final 
during the period beginning on July 14, 1999 and ending 
November 9, 2000, should be readjudicated as if the denial 
had not been made. See Section 7(b) of the VCAA, Pub.L. No. 
106-475, 114 Stat. 2096 (2000).  Nevertheless, when the 
Veteran filed to reopen his previously denied claim of 
entitlement to service connection for a cardiovascular 
disability in September 2006, the RO reopened the claim and 
readjudicated the claim de novo on the merits.  The Board, in 
accordance with Section 7(b) of the VCAA, will adjudicate the 
issue on the merits, de novo, and has recharacterized it as 
that which is found on the coversheet of the decision.

In August 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


The Board observes that in a November 20, 2009 memorandum, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by new herbicide-
related presumptions.  The specific claims affected by the 
stay include claims for service connection based on herbicide 
exposure within the Republic of Vietnam during the Vietnam 
era, for three new conditions: ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  In this appeal, 
although the Veteran served in Vietnam during the Vietnam Era 
and has current cardiovascular disability, the record does 
not indicate that the Veteran has been specifically diagnosed 
with ischemic heart disease.  Therefore, the Board finds 
that, in this particular case, the aforementioned stay is not 
applicable to the Veteran's claim for service connection for 
a cardiovascular disability and such claim will be 
adjudicated in the decision below.
 

FINDING OF FACT

A cardiovascular disability, to include arteriosclerotic 
heart disease status post coronary artery bypass surgery, 
coronary artery disease, and vascular hypertension, was 
initially demonstrated years after service, and has not been 
shown by competent evidence to be causally related to the 
Veteran's active service, nor causally related to, or 
aggravated by, a service-connected disability.


CONCLUSION OF LAW

A cardiovascular disability, to include hypertension, was not 
incurred in or aggravated by active service, nor may such be 
presumed to have been so incurred or aggravated and is not 
proximately caused or aggravated by the Veteran's service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.

In the present case, in September 2006, prior to the initial 
adjudication of the claim, the agency of original 
jurisdiction (AOJ) issued to the appellant a letter that 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for 
obtaining evidence and provided him with notice of the type 
of evidence necessary to establish a disability rating or 
effective date in the event of award of a benefit sought.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA and private 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the Veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.   

The record reflects that the Veteran was afforded VA 
examinations and opinions in February 1981, May 1998, and 
July 2008.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations and opinions obtained in this case are more than 
adequate for the issue decided on the merits herein, as they 
were based on a review of the Veteran's claims file, 
treatment records, and physical examinations, and provided 
rationale for the opinions provided.  Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
decided on the merits herein has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a arteriosclerotic heart disease, to 
include hypertension, becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in, or aggravated by, such service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to, the result of, or aggravated by, 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of applying the laws 
administered by VA, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1) (2009).

Legal Analysis

The Veteran asserts that service connection is warranted for 
a cardiovascular disability, to include hypertension.  In 
order to establish service connection on a nonpresumptive 
direct-incurrence basis, there must be evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability and in-service injury or 
disease.  With respect to a current disability, the record 
demonstrates that since 1992, the Veteran has complained of, 
and been treated for, chest pain that has been diagnosed as 
arteriosclerotic heart disease and coronary artery disease.  
The record also reflects that the Veteran was diagnosed with 
essential vascular hypertension in 1998.

As to an in-service injury or disease, service treatment 
records show that in 1977, 1979, and 1980, the Veteran 
complained of experiencing chest pain.  A May 1980 treatment 
record shows that the examiner's impression was that of 
"probable atypical angina."  The Veteran's May 1980 
separation examination also shows that the Veteran reported a 
history of chest pain or pressure and that the examiner 
reported that the Veteran probably had atypical angina.  
However, the Veteran's service treatment records are silent 
for complaints of, or treatment for, cardiovascular disease 
or hypertension.  Indeed, a June 1977 service treatment 
record shows that an examiner reported that the Veteran did 
not have a history of increased blood pressure.  Moreover, 
the Veteran denied a history of high or low blood pressure on 
reports of medical history dated in January 1963, December 
1965, and May 1980.

As to the etiology of the Veteran's cardiovascular 
disability, to include hypertension, no competent clinical 
evidence of record establishes that such disability is 
etiologically related to any incident of service, including 
the documented complaints of chest pain or angina.  Indeed, 
in July 2008, a VA examiner, after an examination of the 
Veteran opined that he could not "without mere speculation 
determine if the Veteran's current coronary artery disease is 
related to inservice angina or not."  In reaching this 
conclusion, the examiner noted that:

The Veteran had chest pain in 1979 while 
in service, no heart cath was done at 
that time.  However, in appx 1982 he had 
a left heart catherization that showed 
30-40% left main disease without other 
lesions.  This result would indicate that 
he had not significant disease in service 
either, because this amount of disease is 
not expected to cause angina and no 
angioplasty or stent placement was done.  
In 1987 he had another angiogram and with 
mildly increased disease that did not 
require interventions as outline above.  
Medical treatment was continued.  
Eventually the Veteran did have a 
coronary artery bypass surgery and 
subsequent stent placement.  He has 
continued to have intermittent chest pain 
after that surgery also.  There is some 
discussion in the literature about angina 
being related to small vessel disease.  
Perhaps this is the case with this 
Veteran.  He had other risk factors for 
the progression of coronary artery 
disease including history of smoking, 
elevated cholesterol and family history.

The Board places a high probative value on the July 2008 VA 
examination report because the claims folder was reviewed and 
a detailed supporting rationale was provided.  Therefore, the 
Board concludes that the preponderance of the evidence does 
not establish that there is an etiological relationship 
between the Veteran's current cardiovascular disability and 
service.  Accordingly, the Board finds that the Veteran is 
not entitled to a grant of service connection on a direct-
incurrence basis for his current cardiovascular disability, 
to include hypertension.

In order to establish service connection on a presumptive 
basis, the Veteran's cardiovascular disability must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that the Veteran's current 
cardiovascular disability, including hypertension, was 
manifested to a compensable degree within one year of his 
1980 separation from service.  Indeed, the first documented 
diagnosis of record of arteriosclerotic heart disease and/or 
coronary artery disease was in 1992.  Likewise, the first 
diagnosis of record of hypertension is in 1998.  Therefore, 
the Board finds that the preponderance of the evidence is 
against a grant of service connection on a presumptive basis.

The Board also acknowledges the Veteran's contentions that 
his current cardiovascular disability, to include 
hypertension, is related to his service-connected diabetes 
mellitus.  In order to establish entitlement to service 
connection on a secondary basis, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
(i.e., link) between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The record reflects that the Veteran has been diagnosed with 
diabetes mellitus and that he was granted service connection 
for such disability in January 2009.  However, the competent 
clinical evidence of record does not demonstrate that the 
Veteran's cardiovascular symptomatology is caused or 
aggravated by his service-connected diabetes mellitus.  In 
this regard, the examiner from the Veteran's July 2008 VA 
examination opined that the Veteran's heart disease was not 
related to his diabetes because it occurred prior to the 
diagnosis of diabetes.  Likewise, with regard to the 
Veteran's hypertension, the same VA examiner indicated that:

Hypertension was diagnosed prior to the 
diagnosis of diabetes.  Hypertension does 
not cause diabetes.  Persons with 
diabetes and hypertension are more at 
risk for coronary artery disease; 
however, the Veteran had coronary artery 
disease before he was diagnosed with 
diabetes.

There was no finding of chronic increase in the coronary 
artery disease and/or hypertension due to service-connected 
diabetes.  The Board places a high probative value on the 
July 2008 VA opinions because the claims folder was reviewed 
and a detailed supporting rationale was provided.  Therefore, 
in the absence of any evidence to the contrary, the Board 
concludes that the Veteran's cardiovascular disability, to 
include hypertension, is neither caused nor aggravated by his 
service-connected diabetes mellitus.  Thus, the preponderance 
of the evidence is against a grant of service connection on a 
secondary basis.

In conclusion, although the Veteran asserts that his current 
cardiovascular disability, to include hypertension, is 
related to service, including his service-connected diabetes 
mellitus, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The negative evidence of 
record, including the July 2008 medical opinions, is of 
greater probative value than the Veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
Veteran's cardiovascular disability, to include hypertension, 
is related to his service-connected diabetes mellitus or any 
incident of his active military service. The Board has 
considered the doctrine of giving the benefit of the doubt to 
the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2009), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a cardiovascular disability, to include 
hypertension, to include as secondary to service-connected 
diabetes mellitus, and the claim must be denied.




ORDER

Entitlement to service connection for a cardiovascular 
disability, to include hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


